In an action pursuant to Not-For-Profit Corporation Law §112 to remove the board of directors of the Cypress Hills Cemetery, Ravi Batra, the former temporary receiver, appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Ruchelsman, J.), dated March 1, 2004, as *537granted the motion of the temporary receiver, Douglas Rosenberg, to settle Douglas Rosenberg’s account, and denied certain branches of Ravi Batra’s cross motion.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly determined that Ravi Batra, whose temporary receivership in this case terminated simultaneously with the appointment of his successor Douglas Rosenberg, lacked standing to object to Rosenberg’s final accounting (see Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 769 [1991]). Further, Batra lacked standing to challenge the subsequent election of the Cypress Hills Cemetery’s board of directors (see N-PCL 618) and any alleged misconduct that may have occurred after his tenure (see N-PCL 720 [b]; Tenney v Rosenthal, 6 NY2d 204 [1959]).
Batra’s remaining contentions need not be addressed in light of our determination. H. Miller, J.P., Goldstein, Mastro and Dillon, JJ., concur.